Petition by appellee Lee W. Wicker for a rehearing in the above cause was granted by the Court and upon reargument of the cause, it appears to the Court that the Court in its previous opinion and judgment in this cause, reported in 133 So. 622, overlooked the fact *Page 185 
that the second employment contract involved in this case allowing defendant 12 1/2% commission on sales instead of 15%, was limited to the sales made in the State of North Carolina and it is now the opinion and judgment of this Court that the former opinion and judgment in this cause should be modified to allow defendant a commission of 15% on all sales by him made, after making of the second employment contract, in states other than North Carolina, and excepting however all such sales so made by defendant in which refund or cancellation of commission appear to have been authorized by him and except also all sales made and recognized as ground sales; and this cause is hereby remanded with instructions to the court below to review the evidence and enter a decree in conformity with the previous decree of this Court as hereby modified.
BUFORD, C.J., AND WHITFIELD, TERRELL, BROWN AND DAVIS, J.J., concur.